
	
		II
		Calendar No. 299
		111th CONGRESS
		2d Session
		H. R. 1376
		[Report No. 111–149]
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 28, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			March 2, 2010
			Reported by Mr.
			 Bingaman, without amendment
		
		AN ACT
		To establish the Waco Mammoth National
		  Monument in the State of Texas, and for other purposes.
	
	
		1.SHORT TITLEThis Act may be cited as the
			 Waco Mammoth National Monument
			 Establishment Act of 2009.
		2.FINDINGSCongress finds as follows:
			(1)The Waco Mammoth
			 Site area is located near the confluence of the Brazos and the Bosque rivers in
			 Central Texas, near the City of Waco.
			(2)Baylor University
			 has been investigating the site since 1978 after the discovery of bones
			 emerging from eroding creek banks leading to the uncovering of portions of five
			 mammoths.
			(3)Several additional
			 mammoth remains have been uncovered making this the largest known concentration
			 of mammoths dying from the same event.
			(4)The discoveries
			 have received international attention.
			(5)The University and
			 the City of Waco have been working together to protect the site and to develop
			 further research and educational opportunities.
			3.DEFINITIONSIn this Act the following definitions
			 apply:
			(1)National
			 MonumentThe term national monument means the Waco
			 Mammoth National Monument, established in section 4.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(3)
			 MapThe term “map” means the
			 map titled “Proposed Boundary Waco-Mammoth National Monument”, numbered
			 T21/80,000, and dated April, 2009.
			4.Waco Mammoth
			 National Monument, Texas
			(a)EstablishmentThere is established the Waco Mammoth
			 National Monument in the State of Texas, as a unit of the National Park System,
			 as generally depicted on the map.
			(b)Availability of
			 mapThe map shall be on file
			 and available for public inspection in the appropriate offices of the National
			 Park Service.
			5.Administration of
			 National Monument
			(a)In
			 GeneralThe Secretary shall
			 administer the national monument in accordance with this Act, the cooperative
			 agreements described in this section, and laws and regulations generally
			 applicable to units of the National Park System, including the National Park
			 Service Organic Act (39 Stat. 535,
			 16 U.S.C.
			 1).
			(b)Cooperative
			 agreementsThe Secretary may enter into cooperative agreements
			 for the management of the national monument with Baylor University and City of
			 Waco, pursuant to the National Park Service General Authorities Act
			 (16 U.S.C.
			 1a–2(1)).
			6.Acquisition of
			 property and boundary management
			(a)Acquisition of
			 propertyThe Secretary is
			 authorized to acquire from willing sellers lands, or interests in lands, within
			 the proposed boundary of the national monument necessary for effective
			 management.
			(b)ConditionsLands identified in subsection (a) may be
			 acquired—
				(1)by donation,
			 purchase with donated or appropriated funds, transfer from another Federal
			 agency, or by exchange; and
				(2)in the case of
			 lands owned by the State of Texas, or a political subdivision thereof, or
			 Baylor University only by donation or exchange.
				7.Construction of
			 facilities on Nonfederal lands
			(a)In
			 GeneralThe Secretary is
			 authorized, subject to the appropriation of necessary funds, to construct
			 essential administrative or visitor use facilities on non-Federal lands within
			 the national monument.
			(b)Other
			 fundingIn addition to the use of Federal funds authorized in
			 subsection (a), the Secretary may use donated funds, property, and services to
			 carry out this section.
			8.General
			 Management plan
			(a)In
			 GeneralNot later than three
			 years after the date on which funds are made available to carry out this Act,
			 the Secretary, in consultation with Baylor University and City of Waco, shall
			 prepare a management plan for the national monument.
			(b)InclusionsThe
			 management plan shall include, at a minimum—
				(1)measures for the
			 preservation of the resources of the national monument;
				(2)requirements for
			 the type and extent of development and use of the national monument;
				(3)identification of
			 visitor carrying capacities for national monument; and
				(4)opportunities for
			 involvement by Baylor University, the City of Waco, the State of Texas, and
			 other local and national entities in the formulation of educational programs
			 for the national monu-ment and for developing and
			 supporting the national monument.
				
	
		March 2, 2010
		Reported without amendment
	
